NO. 07-05-0361-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



AUGUST 30, 2006

______________________________



LAQUANNA LASHAE MEANDER, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE

_________________________________



FROM THE 320
TH
 DISTRICT COURT OF POTTER COUNTY;



NO. 50,898-D; HONORABLE DON EMERSON, JUDGE

_______________________________





Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

MEMORANDUM OPINION

Appellant LaQuanna LaShae Meander appeals her drug possession conviction and accompanying sentence of five years confinement in the Institutional Division of the Texas Department of Criminal Justice.  We will affirm the trial court’s judgment and grant counsel’s motion to withdraw.

Appellant was indicted for the offense of possession of a controlled substance in a drug free zone.  On September 30, 2005, appellant entered an open plea of guilty to the offense.  Appellant and her counsel acknowledged she received and reviewed written admonishments.  Appellant further signed a judicial confession of her guilt to the offense as alleged in the indictment.  Having determined that appellant was mentally competent, and that her actions in court were freely and voluntarily taken, the trial court accepted appellant’s plea of guilty.  Appellant was the only witness called to testify during the punishment phase.  Following the punishment phase of the trial, the trial court sentenced appellant to five years in the Institutional Division of the Texas Department of Criminal Justice. 

Appellant’s counsel has filed a brief stating that he has carefully reviewed the record in this case and concludes there is no reversible error and that the appeal is frivolous.  
See
 
Anders v. California
, 386 U.S. 738, 744-45 (1967).  Counsel has also filed a motion to withdraw and, by letter, informed appellant of her right to file a pro se brief.  
Johnson v. State
, 885 S.W.2d 641, 646 (Tex.App.–Waco 1994, pet. ref’d).  By letter dated April 19, 2006, this court also notified appellant of her opportunity to submit a response to the 
Anders
 brief and motion to withdraw filed by her counsel, granting her until May 19, 2006 to do so.  This court’s letter also reminded appellant to contact her counsel if she needed to review any part of the appellate record to prepare a response.  Appellant has not filed a brief or other response.  

We have independently examined the entire record to determine whether there are any non-frivolous grounds which might support the appeal.  
See Penson v. Ohio
, 488 U.S. 75 (1988); 
Stafford v. State
, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991).  We have found no such grounds.  After reviewing the record before us and counsel’s brief, we agree with counsel that the appeal is frivolous.  
See Bledsoe v. State
, 178 S.W.3d 824 (Tex.Crim.App. 2005).

Accordingly, counsel’s motion to withdraw is granted and the trial court’s judgment is affirmed.



James T. Campbell

         Justice





Do not publish.